pitatvat peeouue seeevice index no op e ep t sep legend individual a individual b individual c state y bank x trust x dear this is in response to a ruling_request submitted on your behalf by your authorized representative in a letter dated september correspondence dated july income_tax consequences of a proposed rollover of a distribution from a decedent's_estate to an individual_retirement_account ira regarding the federal as supplemented by the following facts and representations have been submitted on your behalf age of individual b individual a died testate on date at the at the time of his death he was married to individual b was born ‘on date the decedent's will created a testamentary_trust pursuant to the provisions of trust x ‘trust x trustee established a sub-trust for the benefit of individual c individual a's son individual c’s sub- trust and a sub-trust for the benefit of individual b individual b's sub-trust individual b had the power to withdraw all of the assets of individual b's sub-trust at any time in the absence of exhaustion of the funds individual b’s sub-trust provided income to her and then upon her death distribution of the remainder of the assets to several successor beneficiaries the aa individual b is the trustee of individual c’s sub- trust individual b's sub-trust executrix of individual a's estate individual b and bank x are co-trustees of is also the individual b at the time of his death individual a was receiving monthly distributions from his ira account which had begun in september of his ira account_beneficiary the decedent named trust x as according to representations made by the taxpayer under the laws of state y and the provisions of individual a's will and respective trust instruments individual b as executor of the estate has discretion on how to fund the two sub-trusts individual b funded individual c’s sub- trust with fifty thousand dollars from cash proceeds received from a life_insurance_policy assets including the ira account were assigned to individual b’s sub-trust remaining estate individual b proposes to have her sub-trust distribute the ira account proceeds to her and to roll over the proceeds into her own ira within days of the distribution individual b requests the following ruling the distribution and subsequent rollover of the ira proceeds to an ira account in individual b’s own name will be treated as a tax-free spousal_rollover for purposes of sec_408 the part of individual b to effectively terminate the sub- trust which holds the ira account by the distribution of all of the assets therein to her-name at any time and for any reason of the code because of the ability on sec_408 of the code provides that except as otherwise provided any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be under sec_72 in the manner provided sec_408 a i of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount a received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he or she receives the payment or distribution sec_408 c i of the code provides in in the case of an inherited ira pertinent part that sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as purposes of determining whether any other amount is rollover_contribution an ira for a sec_408 c ii of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual generally if a decedent's ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from a third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the ira proceeds into his or her own ira however in a situation where the surviving_spouse has the power to cause the ira assets of the trust to revert to himself or herself then for purposes of séction d surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust of the code the service will treat the individual b the surviving_spouse of individual a has the power as executrix under state y law and the terms of trust x to allocate the ira assets to her sub-trust individual b is also sole beneficiary of her sub-trust and is empowered by its terms to withdraw the assets at any time assets and roll the assets over into an ira maintained in individual b’s own name within days of distribution of individual a's ira assets to trust xx individual b intends to withdraw individual a's ira based on the foregoing we conclude as follows the distribution and subsequent rollover of individual a's ira proceeds-to an ira account in individual b’s own name will be treated as spousal_rollover for purposes of sec_408 d of the code because of the ability on the part of individual b to effectively terminate the sub-trust which holds the ira account by the distribution of all of the assets therein to her name at any time and for any reason a tax-free this ruling is based on the assumptions that the laws of state a provide individual b the power as set forth in the taxpayer's representations to fund the sub-trusts as set forth above and individual a's ira individual b meet the requirements of sec_408 of the code at all times relevant to the transaction described herein and the ira to be established by as executrix with a copy of this letter is being sent to your authorized representative in accordance with instructions in the power_of_attorney on file with this office sincerely a phe am il john swieca chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose notice aa
